Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 11/18 is acknowledged.  Group II and III, claims 16-23 are cancelled and claims 24-31 are added.

Claim Objections
3.     Claims 2, 3, 24, 26 are objected to because of the following informalities: 
	Claim 2, line 4, “openings about the central post” should be – first opening about the central post—
	Claim 2, line 6, “openings about the central post” should be – second opening about the central post—
	Claim 3, line 6-7,” induce an alternating current” should be – induces an alternating current—
	Claim 24, line 3, “the group consisting of” should be – a group consisting of—
	Claim 26, line 3, “the group consisting of” should be – a group consisting of--
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1-4, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stein( 
“Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer, “2018) in view of 

Costinett (US20210193381A1) and Abe (US20010017781A1)

With regard to claim 1, Stein teaches a wireless power transfer device configured to transfer wireless power wireless power signals ( see title), the wireless power transfer device comprising: stacked resonant structures configured to transfer the wireless power signals ( see Fig. 1 and title), wherein the stacked resonant structures comprise: a magnetic core ( see examiner labeled Fig. 1 of Stein below, magnetic core) having a central post ( see central post, Examiner labeled Fig. 1 of Stein), stacked dielectric  layers ( dielectric layer, Fig. 1) within the magnetic core ( Fig. 1 magnetic core) and laterally surrounding the central post ( Fig. 1 central post), and conductive layers ( conductor, Fig. 1) interleaved with the stacked ceramic layers ( dielectric layer , Fig. 1)  ( see the conductor and dielectric are interleaved, Fig. 1), wherein the conductive layers comprise openings ( openings of conductor, Fig. 1)  about the central post  (central post, Fig. 1) and wherein adjacent pairs of the conductive layers contribute series capacitances ( series capacitance CSh, col 1, page 1045, para 1) between the conductor ( conductor, Fig. 1) and to the stacked resonant structures ( dielectric layer Fig. 1). 
Stein does not explicitly teach a wireless power receiving device configured to receive wireless power signals transmitted by a wireless power transmitting device, the wireless power receiving device comprising: stacked resonant structures configured to receive the wireless power signals, the dielectric layer are  ceramic layer, and rectifier circuitry coupled to the stacked resonant structures, wherein the rectifier circuitry is configured to produce direct-current power from the wireless power signals received by the stacked resonant structures.
However, Costinett teaches a wireless power receiving device configured to receive wireless power signals transmitted by a wireless power transmitting device [0030] receiver 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stein, to use the stack resonant structure in wireless power receiver and use the ceramic as a dielectric layer, as taught by Costinett, in order to reduce the system loss, and improve the power transfer efficiency see [0004] of Costinett. In addition, ceramic is a standard and low-cost isolation material while provide excellent isolation performance and fence stress level is much stronger than the plastic.
In addition, Abe teaches the rectifier circuitry (e.g., 7, Fig. 24) is configured to produce direct-current power (rectifier is a device to convert DC to AC, Fig. 24) from the wireless power signals received by the stacked resonant structures (5b, Fig. 24, and Stein teaches about stacked resonant structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stein and Costinett, to configure the rectifier circuitry to produce direct-current power from the wireless power signals received by the stacked resonant structures, as taught by Abe, in order to use the rectifier circuitry to provide power for the load in the receiver, to generate a desired current to satisfy the user’s requirement, see [0022] of Abe.

    PNG
    media_image1.png
    490
    785
    media_image1.png
    Greyscale

With regard to claim 2, the combination of Stein, Constinett and Abe teaches all the limitations of claim 1, Stein further teaches wherein the conductive layers comprise even-numbered layer (e.g. C_E1. Fig. 1) and odd-numbered layers( e.g., C_O1, C_O2, Fig. 1), wherein the even-numbered layers comprise openings about the central post ( see central post, Fig. 1) that are oriented in a first direction ( direction of opening of C_E1, Fig. 1), and wherein the odd-numbered layers comprise openings about the central post  (direction of opening of C_O1, Fig. 1) that are oriented in a second direction antiparallel to the first direction ( see Fig. 1 the opening of C_E1 and C_O1 are antiparallel 180 degree apart).
 In addition, absent any criticality, the duplicate even-number layer is only obvious modification of Stein since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more even-number conductive layer, the more inductance, it provides but the functionality of the circuit does not change.
With regard to claim 3, the combination of Stein, Constinett and Abe teaches all the limitations of claim 1, Stein further teaches wherein the stacked ceramic layers comprise a dielectric drive layer ( dielectric layer, Fig. 1), wherein the conductive layers comprise drive traces ( conductor layer, Fig. 1) on the dielectric drive layer  ( dielectric layer, Fig. 1) and extending around the central post ( central post, Fig. 1), wherein a current on the conductive layers produced by the received wireless power signals induce an alternating current on the drive traces( resonant current path, page 1045, col 1, last para) , and wherein the wireless power receiving device further comprises first and second conductive interconnect structures that couple respective first and second locations on the drive traces ( see the two interconnect, connected to the outsides, Fig. 1) to the rectifier circuitry ( Abe teaches the inductor is connected to the rectifier as shown in Fig. 24.) Abe further teaches wherein the rectifier circuitry is configured to produce the direct-current power (see rectifier 7, Fig. 24) based on the alternating current on the drive traces (AC on the inductor 5b, Fig. 24 because rectifier 7 coverts AC to DC and Stein teaches about the drive traces),
	With regard to claim 4, the combination of Stein, Constinett and Abe teaches all the limitations of claim 1. 
	Stein does not teach a third conductive interconnect structure that couples a third location on the drive traces to a center tap terminal of the rectifier circuitry.
	However, Abe teaches a third conductive interconnect structure (connection between 5e and 7, Fig. 24) that couples a third location (e.g., 5e, Fig. 24) on the drive traces to a center tap terminal of the rectifier circuitry (e.g., 7, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to include a third conductive interconnect structure that couples a third location on the drive traces to a center tap terminal of the rectifier circuitry, as taught by Abe, in order to configure a symmetric full-wave rectifier to 
With regard to claim 27, he combination of Stein, Constinett and Abe teaches all the limitations of claim 1, Stein further teaches the stacked resonant structures exhibit a self- resonance (see title and Fig. 1, self-resonance structure) and a capacitance coupled in parallel with an inductance, the capacitance comprising the series-capacitances (As current flows through a section it passes through both capacitors, and creates an inductive current loop. This results in a parallel LC resonator in which the inductance L is equivalent to a single turn around the magnetic core and the capacitance is the series combination of two section-half capacitances Csh page 1945, col 1, para 1)
With regard to claim 28, the combination of Stein, Constinett and Abe teaches all the limitations of claim 27, Stein further teaches wherein an adjacent pair of the conductive layers collectively includes conductive material forming a complete loop around the central post (see Fig. 1 C_O1 and C_E1 forms a complete loop around the central post as described in the para [0061] of Applicant’s specification pair 99 includes 98_1. 98_2 in Fig. 5 forms a close loop and C_O1 and C_E1 just like the 98_1 and 98_2)
With regard to claim 29, the combination of Stein, Constinett and Abe teaches all the limitations of claim 28, Stein further teaches wherein the conductive layers comprise C-shaped conductive layers (see Fig. 1, C_O1 and C_E1 are C-shaped conductive layer).
With regard to claim 30, the combination of Stein, Constinett and Abe teaches all the limitations of claim 29, Stein further teaches wherein the adjacent pair of the conductive layers ( C_O1, Fig. 1) comprises a first C-shaped conductive layer (see conductor layer are C-shaped, Fig. 1) having a first orientation ( orientation in according with opening of C_O1, Fig. 1) and a second C-shaped conductive layer( e.g., C_E1, Fig. 1) ( orientation in according with opening of 

5. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stein ( 
“Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer, “2018), 

Costinett (US20210193381A1) and Abe (US20010017781A1) in further view of Duspiva 

(EP0352924A2)

With regard to claim 5, the combination of Stein, Constinett and Abe teaches all the limitations of claim 4, Stein further teaches the first and second conductive interconnect structures are located at a first side of the central post (see Fig. 1, the two interconnects from C_O2 are at one side of the central post)
Stein does not teach wherein the third conductive interconnect structure is located at a second side of the central post.
However, Duspiva teaches wherein the third conductive interconnect structure (e.g., 132, Fig. 2) is located at a second side (the side of 132, Fig. 2) of the central post ( e.g. 120, Fig. 2) ( see the first and second conductive interconnect structure is 172, 174, ( see [0014] 172, 174 connects to rectifier) which at different side of 120 from the side of 132, Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 4, to configure  the third conductive interconnect structure to be located at a second side of the central post, as taught by Duspiva, in order to make easy to connect to the rectifier, avoid all of  interconnects at one side to block each other, make the connection do not interfere mechanically or electrically with each other [0004] of Duspiva. 

6. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stein( 


Costinett ( US20210193381A1) , Abe (US20010017781A1) and  Duspiva 

(EP0352924A2) in further view of Kato (US20170133741A1)

With regard to claim 6, the combination of Stein, Costinett, Abe and Duspiva teaches all the limitations of claim 5, but not a shield layer overlapping the conductive layers; and
a fourth conductive interconnect structure that couples the shield layer to a ground trace.
However, Kato teaches a shield layer (conductor layer 2, Fig. 4A [0035]) overlapping the conductive layers (coil conductor 31, Fig. 4A [0035]) (2 covers 31, [0035]); and
a fourth conductive interconnect structure that couples the shield layer to a ground trace ([0054] conductor layer 2 is connected to ground as serve as a shield).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 5, to include a shield layer overlapping the conductive layers; and a fourth conductive interconnect structure that couples the shield layer to a ground trace, as taught by Kato, in order to shield the antenna with the internal device of the system, avoid the interference, and improve the performance of the system.

7. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stein( 
“Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer, “ 2018) , 

Costinett (US20210193381A1), Abe (US20010017781A1) in further view of Wu 

(US20120241904A1)

With regard to claim 7, the combination of Stein, Constinett and Abe teaches all the limitations of claim 4. 
Stein does not teach the third conductive interconnect structure is laterally interposed between the first and second conductive interconnect structures 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 4, to configure the third conductive interconnect structure to be laterally interposed between the first and second conductive interconnect structures, as taught by Wu, in order to use the symmetric structure to improve the performance, cancel the noise signal and improve the matching of the system. ([0076], [0085] of WU)

8. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stein( 
“Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer, “ 2018) , 

Costinett ( US20210193381A1) and Abe (US20010017781A1) in further view of 
Kuk (US20130106198A1)
With regard to claim 9, the combination of Stein, Constinett and Abe teaches all the limitations of claim 3, but not a substrate external to the magnetic core; and additional drive traces on the substrate and coupled to the rectifier circuitry, wherein the magnetic core has first and second openings, wherein the first conductive interconnect structure comprises a first conductive pin extending from the first location on the drive traces through the first opening, wherein the second conductive interconnect structure comprises a second conductive pin extending from the second location on the drive traces through the second opening, and wherein the first and second conductive pins contact the additional drive traces.
However, Kuk teaches a substrate ( e.g., 130, Fig. 5) external to the magnetic core ( e.g., 120, Fig. 5); and additional drive traces ( e.g., 139, Fig. 4) on the substrate and coupled to the rectifier circuitry ( e.g., 130a, Fig. 5, 130a can be the circuit connected to the coil and Fig. 2 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 3, to include a substrate external to the magnetic core; and additional drive traces on the substrate and coupled to the rectifier circuitry, wherein the magnetic core has first and second openings, wherein the first conductive interconnect structure comprises a first conductive pin extending from the first location on the drive traces through the first opening, wherein the second conductive interconnect structure comprises a second conductive pin extending from the second location on the drive traces through the second opening, and wherein the first and second conductive pins contact the additional drive traces, as taught by Kuk, in order to use the PCB to connect the coil to the external circuit, reduce the loss of power transmission and improve the operating efficiency.

9. Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stein( 
“Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer, “2018), 

Costinett (US20210193381A1) and Abe (US20010017781A1) in further view of 


With regard to claim 10, the combination of Stein, Costinett and Abe teaches all the limitations of claim 3, but not a shield layer aligned with the central post and overlapping the conductive layers, wherein the shield layer has a gap about the central post; and
a third conductive interconnect structure that couples the shield layer to a reference potential.
However, Mullenborg teaches a shield layer ( e.g., 212, Fig. 2)  aligned with a central post (204, Fig. 2) overlapping the conductive layers (e.g., 202, Fig. 2 or 102, Fig. 1), wherein the shield layer has a gap about the central post ( 204, Fig. 2, see the central post is in the middle of the shield layer 204, Fig. 1) and a third conductive interconnect structure ( e.g., 214, Fig. 2) that couples the shield layer ( e.g., 212, Fig. 2) to a reference potential (214 is connected to ground, Fig. 2[0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 3, to include a shield layer aligned with a center post overlapping the conductive layers; and a third conductive interconnect structure that couples the shield layer to a ground trace, as taught by Mullenborg, in order to shield the antenna with the internal device of the system, avoid the interference, and improve the performance of the system.
With regard to claim 11, the combination of Stein, Costinett, Abe and Mullenborg teaches all the limitations of claim 10.
 Stein further teaches wherein the first and second conductive interconnect structures are located at a first side of the central post (see Fig. 1, two output from conductor is at one side of the central post), but not the third conductive interconnect structure is located at a second side of the central post.
Mullenborg teaches the third conductive interconnect structure ( e.g., 214, Fig. 2) is located at a second side of the central post ( side of 214, Fig. 2, and Mullenborg teaches the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 10, to configure the third conductive interconnect structure to be located at a second side of the central post, as taught by Mullenborg, in order to make the connection do not interfere mechanically or electrically with each other
With regard to claim 12, the combination of Stein, Costinett, Abe and Mullenborg teaches all the limitations of claim 10, Mullenborg further teaches wherein the third conductive interconnect structure (e.g., 214, Fig. 2) is laterally interposed between the first and second conductive interconnect structures (e.g., two 202, Fig. 2).

10. Claim 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Stein ( 
“Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer, “2018), 

Costinett (US20210193381A1) and Abe (US20010017781A1) in further view of  Jitaru (US 6211767)
With regard to claim 13, the combination of Stein, Costinett and Abe teaches all the limitations of claim 1, Abe further teaches wherein a current on the conductive layers produced by the received wireless power signals ( current on 5b, and Stein teaches about the current on the conductive layer of the coil see page 1045 col 1, para 1) is configured to induce an alternating current on the drive traces ( voltage/ current on 5b is AC current because it is input of rectifier 7, and rectifier’s function is convert AC to DC, Fig. 24), and wherein the rectifier 
The combination of Stein, Costinett and Abe does not teach a drive printed circuit board having a first portion within the magnetic core and a second portion that protrudes from the magnetic core, wherein the stacked ceramic layers are mounted to the first portion of the drive printed circuit board; and drive traces on the drive printed circuit board and coupled to the rectifier circuitry.
However, Jitaru teach a drive printed circuit board  ( e.g., 5, Fig. 8) a first portion ( portion of 5 that within the 3 and 1, Fig. 8) within the magnetic core ( e.g., 3 and 1, Fig. 8)  and a second portion ( e.g., portion of 5 with connector pin 15 a, 15 b, 11 b, 11 a, Fig. 8) that protrudes from the magnetic core ( e.g., 3, 1, Fig. 8) ( connector pins are protrude outside the 3 and 1, Fig. 8), wherein the stacked ceramic layers ( e.g., 122a, 122b, Fig. 8) (122a, 122b are isolated material and  Costinett  teaches ceramic function as isolated material ) are mounted to the first portion of the drive printed circuit board ( portion of 5 within 3 and 1, Fig. 8); and drive traces ( e.g., 11, 15, Fig. 8) on the drive printed circuit board ( e.g., 5, fig. 8) and coupled to the rectifier circuitry( Abe teaches coil 5b is connected to the rectifier), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure a drive printed circuit board to have a first portion within the magnetic core and a second portion that protrudes from the magnetic core, wherein the stacked ceramic layers are mounted to the first portion of the drive printed circuit board; and drive traces on the drive printed circuit board and coupled to the rectifier circuitry,  as taught by Jitaru, because the inside PCB structure offer Superior Separation and insulation, thus the Small dimensions and the increased reliability of the device. See col 2, line 1-10 of Jitaru.
With regard to claim 14, the combination of Stein, Costinett , Abe and Jitaru teaches all the limitations of claim 13, Jitaru further teaches drive traces ( e.g., 11, 15, Fig. 8) comprise a plurality of loops ( see abstract, each layer has one or more loops) on the first portion of the drive printed circuit board portion ( portion of 5 that within the 3 and 1, Fig. 8) that run around the central post ( the middle leg of 3, Fig. 8, 11 and 15 has a center opening to contain middle leg of 3).
With regard to claim 15, the combination of Stein, Costinett, Abe and Jitaru teaches all the limitations of claim 14.
Stein does not teach the rectifier circuitry has a center tap terminal   and the drive traces comprise a conductive trace that couples the plurality of loops
 Abe teaches the rectifier circuitry has a center tap terminal (terminal of 7 that connects to 5e, Fig. 24) and the drive traces comprise a conductive trace that couples the plurality of loops (e.g., 5b, Fig. 24, Jitaru teaches about the plurality of loops) to the center tap terminal (e.g., terminal of 7 that connects to 53, Fig. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 14, to configure the rectifier circuitry to have a center tap terminal   and  configure the drive traces comprise a conductive trace to couple the plurality of loops, as taught by Abe, in order to configure a symmetric full-wave rectifier to adapt to the change of load  and control  the rise of the output terminal voltage at the time of the load being no-load or minute load ( [0024] of Abe).

11. Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stein( 
“Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer, “2018), 



(US20120068549A1)

With regard to claim 24, the combination of Stein, Costinett, Abe teaches all the limitations of claim 1, but not wherein the wireless power receiving device comprises an electronic device selected from the group consisting of: a cellular telephone, a tablet computer, a wristwatch, a laptop computer, and an earbud.
	However, Karalis teaches the wireless power receiving device comprises an electronic device selected from the group consisting of: a cellular telephone, a tablet computer, a wristwatch, a laptop computer, and an earbud(application powered a laptop, cellphone [0150] )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the wireless power receiving device comprises an electronic device selected from the group consisting of: a cellular telephone, a tablet computer, a wristwatch, a laptop computer, and an earbud, as taught by Karalis, in order to the specific device required by the user, satisfy the user requirement and improve the user’s experience.

12. Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stein( 
“Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer, “2018) , 

Costinett (US20210193381A1) and Abe (US20010017781A1) in further view of Cooley 

(US20140265580A1)

With regard to claim 25, the combination of Stein, Costinett and Abe teaches all the limitations of claim 1, but not wherein the stacked ceramic layers comprise a class-1 ceramic material.
However, Cooley teaches wherein the stacked ceramic layers comprise a class-1 ceramic material (high temperature rated and low temperature coefficient ceramic passives (COG or NPO dielectrics, [0170] see claim 26 of current application, C0g ceramic or np0 ceramic are class-1 ceramic)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to use class-1 ceramic material, as taught by Cooley, in order to improve the thermal stability and thermal conductivity of the passive device, handle high temperature condition and avoid the damage of the system ( see [0170] of Cooley
With regard to claim 26, the combination of Stein, Costinett and Abe and Cooley teaches all the limitations of claim 25, Cooley further teaches the class-1l ceramic material comprises a ceramic selected from the group consisting of: a COG ceramic and an NPO ceramic (high temperature rated and low temperature coefficient ceramic passives (COG or NPO dielectrics, [0170]).

13. claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Stein ( 
“Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer, “2018), 

Costinett (US20210193381A1) and Abe (US20010017781A1) in further view of Silva 

(US20090295528A1)

With regard to claim 31. the combination of Stein, Costinett and Abe teaches all the limitations of claim 1, but not a shield layer that overlaps the stacked ceramic layers.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure a shield layer that to overlap the stacked ceramic layers., as taught by Silva, in order to avoid the electromagnetic interference that is transmitted in the air, reduce the noise and improve the quality of wireless transmission of the system.


  Allowable Subject Matter 
14. Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 8, Kuk (US20130106198A1) teaches 
a substrate (e.g., 130, Fig. 5)external to the magnetic core ( e.g., 120, Fig. 5); and additional drive traces (139, Fig. 4) on the substrate ( e.g., 130, Fig. 5) and coupled to the rectifier circuitry (130a, Fig. 5), the magnetic core has first and second openings ( e.g., 129s, Fig. 5), and wherein the first and second contact pads ( contact from 112 to 130, Fig. 5) are soldered to the additional drive traces ( see Fig. 4 the soldered on the drive traces 139, Fig. 4)
However, the prior art of record fails to teach or suggest wherein the dielectric drive layer has a first leg protruding through the first opening and a second leg protruding through the second opening, wherein the first conductive interconnect structure comprises a first contact 

Conclusion
15. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wakabayashi (US 10256667) teaches the ground point of the shielding layer at different location
Patel (US20040070481A1) teaches about coil with a post with a protrusion.

Chiang (US20050212640A1) teaches about the multi-layer pcb structure.

AN (US9806565B2) teaches about the pcb board of a coil with a protrusion.

Ibrahim ( US20080046034A1) teaches shield layer of coil is connected to the ground
Gomez (US20050116802A1) teaches about a shielding layer connected to the ground.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

        /PINPING SUN/Primary Examiner, Art Unit 2836